COBB, Judge,
concurring specially.
In order to reverse the instant forfeiture, it is necessary to distinguish the facts here from those in Duckham v. State, 478 So.2d 347 (Fla.1985), relied upon by the state to support an affirmance.
In Duckham the defendant drove alone to a restaurant where he negotiated a drug deal, and then drove alone to his apartment where he again met the putative purchaser (an undercover policeman) and the ultimate sale and delivery occurred there. Under the facts in Duckham the forfeited vehicle was used to facilitate the drug deal after it was already in progress; in the instant case the evidence does not show that the defendant’s use of his vehicle intervened during the progress of the criminal activity-